Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 12/16/20 has been received and entered. Application No. 15/084,804 of which claims 1-25 are pending in the application, all of which are ready for examination by the examiner.  

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2020 has been entered. 

Response to Amendment
Applicant’s amendments necessitated new grounds of rejection.

Response to Arguments
I)	Applicant’s arguments with respect to 35 USC 103 rejections of claims 1-25 have been fully considered but are not persuasive.
II)	Regarding 103 rejections, Applicant argues of claims 1, 13, and 25, “the combination of Silberstein, Aravamudan, Choi, and Wu fails to disclose "the

Examiner respectfully disagrees. Wu teaches in paragraphs [0039] and [0048] a method of organizing content based on topics by extracting metadata by the content stream generator and providing content for a topic based on feedback while paragraphs [0043]-[0046] teach features of determining viewing time by the determination module in which “…a viewing time for a post may be the average time (e.g., arithmetic mean, geometric mean, median, mode) taken by users in general to view, peruse or interact with the post …for example, the number of words/lines in the news article, additional website links present in the news article, etc. (analogous to an estimation of time for consumption by the user that is independent of the user)”[0046].  Furthremore, Wu teaches in Figures 3 and 4, paragraphs [0059]-[0060] a method of selecting content for a topic based on the time available to a user and feedback from the user in which “…the determination module 207 then determines 414 one or more posts from the stream of content based on the topic, the available time, the time frame and the viewing time of each post in the retrieved stream of content”[0060]. Therefore, the combination of the combination of Silberstein, Aravamudan, Choi, and Wu discloses the claimed limitations. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Silberstein et al. (U.S. PGPub 2011/0213894; hereinafter “Silberstein”) in view of Aravamundan et al. (U.S. PGPub 2013/0191374; hereinafter “Aravamundan”) and further in view of Choi (U.S. PGPub 2009/0119004) and further in view of Wu (U.S. PGPub 2014/0115181).

As per claims 1, 13 and 25, Silberstein discloses a method, a computer system, and a computer program product comprising:
requesting by a user from of a computer system a set of electronic content; (See paras. 18-19, wherein requesting content for consumption is disclosed; as taught by Silberstein.)
(See paras. 13-14, wherein method of selecting and providing a feed(s) (i.e. electronic content) to a user is disclosed, also See para. 14, wherein level of relevance in which “feed may combine recent status updates from all of the user's friends on a social site, or recent stories on all of the user's topics on a content aggregation site. In some cases, a user may prefer a combined feed, including both social and topic updates... producer may generate a series of time-ordered, human-readable contents for a particular followable interest…” is disclosed; as taught by Silberstein.)
and sending by the computer system the selected electronic content to a predetermined device of the user. (See paras. 13-14, wherein method of selecting and delivering a feed(s) (i.e. electronic content) to a user is disclosed, also See para. 84, wherein method of transmitting contents to the associated consumer is disclosed; as taught by Silberstein.)
However, Silberstein fails to disclose decomposing each item of the larger set to ascertain a level of relevance; determining, for each item meeting or exceeding the level of relevance an expected amount of time for consumption; selecting the set of content for consumption from items meeting or exceeding the level of relevance.
On the other hand, Aravamundan teaches decomposing each item of the larger set to ascertain a level of relevance; (See para. 161, wherein method of removing irrelevant entries is disclosed; as taught by Aravamundan.)
determining, for each item meeting or exceeding the level of relevance an expected amount of time for consumption; (See paras. 61 and 64, wherein method of tracking amount of time user spent performing an activity is disclosed, also See para. 68, wherein “it is likely that queries for current television content also relate to the corresponding past viewing behavior. Thus, signatures that capture this past behavior are used to identify and organize content consistent with this past behavior” is disclosed; as taught by Aravamundan.)
selecting the set of content for consumption from items meeting or exceeding the level of relevance. (See para. 21, wherein method of providing content to user where the values of vector products exceeds a predetermined threshold is disclosed, also See paras. 131-133 and 137, wherein method of selecting and personalizing content is disclosed; as taught by Aravamundan.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Aravamundan teachings in the Silberstein system. Skilled artisan would have been motivated to incorporate method of selecting and presenting content based on context-sensitive user preferences taught by Aravamundan in the Silberstein system for producing user content feeds.  In addition, both of the references (Silberstein and Aravamundan) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as filtering and personalization.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Silberstein and Aravamundan fails to disclose requesting by a user from a computer system a set of content for consumption by the user within a time allotment; selecting the set of content for consumption from items 
On the other hand, Choi teaches requesting by a user from a computer system a set of content for consumption by the user within a time allotment; (See Fig. 2, para. 7, wherein method of providing content to user during an allowance time (analogous to a time allotment) is disclosed, also See para. 17, wherein method of providing user(s) with a desirable content during the allowance time is disclosed, also See paras. 32-34, wherein storing category of content by the user to receive the desired content during the allowance time and method of receiving a request for a desirable content during the allowance time is disclosed; as taught by Choi.)
selecting the set of content for consumption from items based on the expected amount of time for each item such that the selected set can be consumed by the user within the time allotment. (See Fig. 2, paras. 7, 20, wherein method of providing content to user during an allowance time (analogous to a time allotment) is disclosed, also See para. 17, wherein method of providing user(s) with a desirable content during the allowance time is disclosed; as taught by Choi.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Choi teachings in the combination of Silberstein and Aravamundan system. Skilled artisan would have been motivated to incorporate method of providing desired content to user during an allowance time taught by Choi in the combination of Silberstein and Aravamundan system for producing user content feeds.  In addition, both of the references (Silberstein, Aravamundan, and Choi) teach features that are directed to 
However, the combination of Silberstein, Aravamundan, and Choi fails to disclose the selected electronic content being based at least in part on an estimation of time for consumption by the user that is independent of the user and dependent on a topic of the selected electronic content determined from user feedback based on a user preference.
On the other hand, Wu teaches the selected electronic content being based at least in part on an estimation of time for consumption by the user that is independent of the user and dependent on a topic of the selected electronic content determined from user feedback based on a user preference. (See paras. 39 and 48, wherein organizing content based on topics by extracting metadata by the content stream generator and providing content for a topic based on feedback is disclosed, also See paras. 43-46, wherein determining viewing time by the determination module in which “…a viewing time for a post may be the average time (e.g., arithmetic mean, geometric mean, median, mode) taken by users in general to view, peruse or interact with the post …for example, the number of words/lines in the news article, additional website links present in the news article, etc. (analogous to an estimation of time for consumption by the user that is independent of the user)”[0046], also See Figs. 3-4, paras. 59-60, wherein method of selecting content for a topic based on the time available to a user and feedback from the user in which “…the determination module 207 then determines 414 one or more posts from the stream of content based on the topic, the available time, the time frame and the viewing time of each post in the retrieved stream of content”[0060] is disclosed; as taught by Wu.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Wu teachings in the combination of Silberstein, Aravamundan, and Choi system. Skilled artisan would have been motivated to incorporate method of filtering a stream of content based on the feedback and time available to a user taught by Wu in the combination of Silberstein, Aravamundan, and Choi system for producing user content feeds.  In addition, both of the references (Silberstein, Aravamundan, Choi, and Wu) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as filtering and personalization.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 2 and 14, the combination of Silberstein, Choi, and Wu fails to disclose wherein the multiple sources of content were predetermined or previously provided by the user.
On the other hand, Aravamundan teaches wherein the multiple sources of content were predetermined or previously provided by the user. (See para. 68, wherein “it is likely that queries for current television content also relate to the corresponding past viewing behavior. Thus, signatures that capture this past behavior are used to identify and organize content consistent with this past behavior” is disclosed; as taught by Aravamundan.)


As per claims 3 and 15, the combination of Silberstein, Choi, and Wu fails to disclose wherein the time allotment is performed based at least one of the following: being set by the user; estimated by the computer system based on historical data of prior content consumed over prior periods by the user; and a time slot indicated as being free on an agenda of the user, where the sending is performed by the computer system so the user has access to the set of content during the time slot indicated as being free on the agenda of the user.
On the other hand, Aravamundan teaches wherein the time allotment is performed based at least one of the following: being set by the user;
estimated by the computer system based on historical data of prior content consumed over prior periods by the user; (See paras. 61 and 64, wherein method of tracking amount of time user spent performing an activity is disclosed, also See para. 68, wherein “it is likely that queries for current television content also relate to the corresponding past viewing behavior. Thus, signatures that capture this past behavior are used to identify and organize content consistent with this past behavior” is disclosed; as taught by Aravamundan.)
and a time slot indicated as being free on an agenda of the user, where the sending is performed by the computer system so the user has access to the set of content during the time slot indicated as being free on the agenda of the user. (See para. 109, wherein user’s historical data is disclosed, also See paras. 60-61, wherein signatures that capture activities of user or family of user are disclosed, also See para. 178, wherein “the user performs a search for content on a particular DVR, the other DVR in the home provides a personalized preference service to enable the user to find the desired content more quickly by leveraging the prior user viewing habits across the different DVRs” is disclosed; as taught by Aravamundan.) 
See claims 1 and 13 for motivation above.

As per claims 4 and 16, the combination of Silberstein, Choi, and Wu fails to disclose wherein the level of relevance of the content is based on at least one of the following: being set by the user; estimated by the computer system based on historical data of prior content consumed over prior time periods by the user; and set by some indication associated with the content.
On the other hand, Aravamundan teaches wherein the level of relevance of the content is based on at least one of the following: being set by the user;
estimated by the computer system based on historical data of prior content consumed over prior time periods by the user; (See paras. 61 and 64, wherein method of tracking amount of time user spent performing an activity is disclosed, also See para. 68, wherein “it is likely that queries for current television content also relate to the corresponding past viewing behavior. Thus, signatures that capture this past behavior are used to identify and organize content consistent with this past behavior” is disclosed; as taught by Aravamundan.)
 and set by some indication associated with the content. (See para. 109, wherein user’s historical data is disclosed, also See paras. 60-61, wherein signatures that capture activities of user or family of user are disclosed, also See para. 178, wherein “the user performs a search for content on a particular DVR, the other DVR in the home provides a personalized preference service to enable the user to find the desired content more quickly by leveraging the prior user viewing habits across the different DVRs” is disclosed; as taught by Aravamundan.)
See claims 1 and 13 for motivation above.

As per claims 5 and 17, the combination of Silberstein, Choi, and Wu fails to disclose wherein each item of content in the larger set of content pertains to one or more topics. 
On the other hand, Aravamundan teaches wherein each item of content in the larger set of content pertains to one or more topics. (See para. 161, wherein category of books, such as spirituality and sports (analogous to one or more topics) is disclosed; as taught by Aravamundan.)
See claims 1 and 13 for motivation above.

As per claims 6 and 18, the combination of Silberstein, Choi, and Wu fails to disclose wherein decomposing further comprises performing by the computer system topic decomposition of each content item to determine the one or more topics to which each item of content pertains, wherein the topic decomposition determines what percentage of each content item pertains to a topic.
(See para. 25, wherein decayed content preferences in which “the weights of the learned content preferences can be decayed based upon the number of user selections occurring after the act of learning the content preferences of the user. Further yet, the weights of the learned content preferences associated with a given geographic location of the user can be decayed based upon an amount of time that has elapsed since the last act of decaying said weights and based upon the user selecting a content item while within said given geographic location” is disclosed, also See para. 125, wherein method of decaying data and decay period are disclosed; as taught by Aravamundan.)
See claims 1 and 13 for motivation above.

As per claims 7 and 19, the combination of Silberstein, Choi, and Wu fails to disclose wherein the ascertaining the level of relevance to the user of each item of content in the larger set of content comprises determining a value of each content item using a weight of each topic that has been previously obtained.
On the other hand, Aravamundan teaches wherein the ascertaining the level of relevance to the user of each item of content in the larger set of content comprises determining a value of each content item using a weight of each topic that has been (See para. 132, wherein relevance weights of each item are disclosed; as taught by Aravamundan.) 
See claims 1 and 13 for motivation above.

As per claims 8 and 20, the combination of Silberstein, Choi, and Wu fails to disclose wherein determining a value of each content item using a weight of each topic that has been previously obtained further comprises applying for each topic in a content item a weight corresponding to the topic to the percentage to create a result and adding any results for each topic in the content item to determine the value.
On the other hand, Aravamundan teaches wherein determining a value of each content item using a weight of each topic that has been previously obtained further comprises applying for each topic in a content item a weight corresponding to the topic to the percentage to create a result and adding any results for each topic in the content item to determine the value. (See para. 132, wherein relevance weights of each item are disclosed, also See para. 135, wherein method of computing new relevance weights is disclosed, also See para. 139, wherein "the learning system uses a seminormalization approach to weight more recent activities more heavily in the signatures, while deemphasizing, but still retaining, the information from more distant activities in the signature…" is disclosed; as taught by Aravamundan.)
See claims 1 and 13 for motivation above.

As per claims 9 and 21, the combination of Silberstein, Choi, and Wu fails to disclose wherein the method further comprises determining time weight of each topic 
On the other hand, Aravamundan teaches determining time weight of each topic based on feedback received from the user and determining the expected amount of time to consume each item of content by using the determined time weight of each topic by applying for each topic in a content item the time weight corresponding to the topic to the percentage to create a result and adding any results for each topic in the content item to determine a resultant value of time weight for the content item, and using the resultant values of time weights for determined of the expected times the user will spend consuming corresponding items of content. (See paras. 64 and 84, wherein method of tracking amount of time a user spent performing an activity or the number of times the user performed a particular activity is disclosed, also See para. 96, wherein “the signatures associated with a particular dataspace i.e., keyword, genre, and microgenre signatures) capture the probability of the user performing a future action or desiring a future content item based on past activities and selections that took place within that particular dataspace” is disclosed, also See para. 98, wherein method of providing content based on "probabilities stored in the signatures. In addition, the unconditional probabilities enable the system to present lists of commingled selectable actions and content items based on the most commonly, performed actions and most commonly exhibited preferences…” is disclosed, also See paras. 109-118, wherein learning system functions are disclosed, also See para. 132, wherein relevance weights of each item are disclosed; as taught by Aravamundan.)
See claims 1 and 13 for motivation above.

As per claims 10 and 22, the combination of Silberstein, Choi, and Wu fails to disclose wherein the expected amount of time for consumption is based on historical data for the measures for the user.
On the other hand, Aravamundan teaches wherein the expected amount of time for consumption is based on historical data for the measures for the user. (See para. 109, wherein obtaining historical, human behavioral, statistical data on viewing habits is disclosed, also See paras. 167 and 181, wherein data access history is disclosed; as taught by Aravamundan.)
See claims 1 and 13 for motivation above.

As per claims 11 and 23, the combination of Silberstein, Aravamundan, Choi, and Wu further discloses wherein sending by the computer system the selected content further comprises sending one or more links toward the user device, each link of the one or more links being a reference to an item of content on a source on the one or more networks. (See para. 103, wherein “client 430 may have a web browser…client 430 may render a web page based on the HTML files from server 420 for presentation to the user… reference to a web page encompasses one or more corresponding web page files (which a browser may use to render the web page) and vice versa, where appropriate” is disclosed; as taught by Silberstein.)

As per claims 12 and 24, the combination of Silberstein, Aravamundan, Choi, and Wu further discloses wherein sending by the computer system the selected content further comprises sending at least one item of content in the set of content toward the user device. (See paras. 14 and 42, wherein method of providing feeds (i.e. content) to users; as taught by Silberstein.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1)  Bellamy et al. (U.S. PGPub 2017/0243171) discloses meeting management system, method, and recording medium.
2)  Brunn et al. (U.S. PGPub 2016/0314210) discloses social content features based on user tracking.
1.	The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.


POINT OF CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Herndon can be reached on (571)272-41364136.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.